Title: To George Washington from Uriah Forrest, 27 April 1791
From: Forrest, Uriah
To: Washington, George



Sir
George town [Md.] 27 April 1791.

Having for the last two or three Years done very little business other than the Winding up of that, which had been too extensive in former Years—Having effected this so far as to enable my Partner to compleat it—Having been obliged to make such Sacrafices in collecting from my debtors in order to satisfy my Creditors, as will leave me little or no part of the Profits which ought to and otherwise would have attended my business, and Having determined to avoid meddling again with Commerce; together with a great desire of being employed by You, and of rendering myself useful to the Public, has induced me to present myself for any appointment You may think proper.
It was not my intention to have made this application until Your return from the South—But the unfortunate Event of the Comptrollers death Occasions a Vacancy in that Line where perhaps I am most fit to act, and where I cannot but confess I should be highly gratified in being placed by you, Sir.
Permit me to remark that it is not in your Power by any Favors you may bestow or by any Honors You can confer, to add to the Affectionate Consideration and Respect with which I am Sir Your most Obedt humle Servt

Uriah Forrest

